             Case 3:18-cv-00043-MMC Document 69-1 Filed 02/08/19 Page 1 of 2


                          STANDING ORDER FOR ALL JUDGES
                      OF THE NORTHERN DISTRICT OF CALIFORNIA
               CONTENTS OF JOINT CASE MANAGEMENT STATEMENT

All judges of the Northern District of California require identical information in Joint Case
Management Statements filed pursuant to Civil Local Rule 16-9. The parties must include the
following information in their statement which, except in unusually complex cases, should not
exceed ten pages:
  1.    Jurisdiction and Service: The basis for the court’s subject matter jurisdiction over
        plaintiff’s claims and defendant’s counterclaims, whether any issues exist regarding
        personal jurisdiction or venue, whether any parties remain to be served, and, if any
        parties remain to be served, a proposed deadline for service.
  2.    Facts: A brief chronology of the facts and a statement of the principal factual issues in
        dispute.
  3.    Legal Issues: A brief statement, without extended legal argument, of the disputed
        points of law, including reference to specific statutes and decisions.
  4.    Motions: All prior and pending motions, their current status, and any anticipated
        motions.
  5.    Amendment of Pleadings: The extent to which parties, claims, or defenses are expected
        to be added or dismissed and a proposed deadline for amending the pleadings.
  6.    Evidence Preservation: A brief report certifying that the parties have reviewed the
        Guidelines Relating to the Discovery of Electronically Stored Information (“ESI
        Guidelines”), and confirming that the parties have met and conferred pursuant to Fed.
        R. Civ. P. 26(f) regarding reasonable and proportionate steps taken to preserve evidence
        relevant to the issues reasonably evident in this action. See ESI Guidelines 2.01 and 2.02,
        and Checklist for ESI Meet and Confer.
  7.    Disclosures: Whether there has been full and timely compliance with the initial
        disclosure requirements of Fed. R. Civ. P. 26, and a description of the disclosures made.
  8.    Discovery: Discovery taken to date, if any, the scope of anticipated discovery, any
        proposed limitations or modifications of the discovery rules, a brief report on whether
        the parties have considered entering into a stipulated e-discovery order, a proposed
        discovery plan pursuant to Fed. R. Civ. P. 26(f), and any identified discovery disputes.
  9.    Class Actions: If a class action, a proposal for how and when the class will be certified,
        and whether all attorneys of record for the parties have reviewed the Procedural
        Guidance for Class Action Settlements.
  10.   Related Cases: Any related cases or proceedings pending before another judge of this
        court, or before another court or administrative body.
  11.   Relief: All relief sought through complaint or counterclaim, including the amount of
        any damages sought and a description of the bases on which damages are calculated. In
        addition, any party from whom damages are sought must describe the bases on which
        it contends damages should be calculated if liability is established.

Effective November 1, 2018
             Case 3:18-cv-00043-MMC Document 69-1 Filed 02/08/19 Page 2 of 2


  12.   Settlement and ADR: Prospects for settlement, ADR efforts to date, and a specific ADR
        plan for the case, including compliance with ADR L.R. 3-5 and a description of key
        discovery or motions necessary to position the parties to negotiate a resolution.
  13.   Consent to Magistrate Judge For All Purposes: Whether all parties will consent to have
        a magistrate judge conduct all further proceedings including trial and entry of
        judgment. ___ Yes ___ No
  14.   Other References: Whether the case is suitable for reference to binding arbitration, a
        special master, or the Judicial Panel on Multidistrict Litigation.
  15.   Narrowing of Issues: Issues that can be narrowed by agreement or by motion,
        suggestions to expedite the presentation of evidence at trial (e.g., through summaries or
        stipulated facts), and any request to bifurcate issues, claims, or defenses.
  16.   Expedited Trial Procedure: Whether this is the type of case that can be handled under
        the Expedited Trial Procedure of General Order No. 64 Attachment A. If all parties
        agree, they shall instead of this Statement, file an executed Agreement for Expedited
        Trial and a Joint Expedited Case Management Statement, in accordance with General
        Order No. 64 Attachments B and D.
  17.   Scheduling: Proposed dates for designation of experts, discovery cutoff, hearing of
        dispositive motions, pretrial conference and trial.
  18.   Trial: Whether the case will be tried to a jury or to the court and the expected length of
        the trial.
  19.   Disclosure of Non-party Interested Entities or Persons: Whether each party has filed the
        “Certification of Interested Entities or Persons” required by Civil Local Rule 3-15. In
        addition, each party must restate in the case management statement the contents of its
        certification by identifying any persons, firms, partnerships, corporations (including
        parent corporations) or other entities known by the party to have either: (i) a financial
        interest in the subject matter in controversy or in a party to the proceeding; or (ii) any
        other kind of interest that could be substantially affected by the outcome of the
        proceeding. In any proposed class, collective, or representative action, the required
        disclosure includes any person or entity that is funding the prosecution of any claim or
        counterclaim.
  20.   Professional Conduct: Whether all attorneys of record for the parties have reviewed the
        Guidelines for Professional Conduct for the Northern District of California.
  21.   Such other matters as may facilitate the just, speedy and inexpensive disposition of this
        matter.




Effective November 1, 2018                       2
